UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-32427 CONSPIRACY ENTERTAINMENT HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Utah 87-0386790 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 612 Santa Monica Boulevard, Santa Monica, CA 90401 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (310) 260-6150 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 21, 2010, there were 25,069,71 outstanding shares of the Registrant's Common Stock, $0.001 par value. CONSPIRACY ENTERTAINMENT HOLDINGS, INC. MARCH 31, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Conspiracy Entertainment Holdings, Inc. Condensed Consolidated Financial Statements March 31, 2010 1 CONTENTS Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 5 Consolidated Statements of Stockholders' Deficit 6 Condensed Consolidated Statements of Cash Flows
